FILED
                            NOT FOR PUBLICATION
                                                                            DEC 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LYDIA BULTEMEYER, on behalf of                   No.   17-15858
herself and all others similarly situated,
                                                 D.C. No. 2:14-cv-02530-SPL
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

CENTURYLINK INC.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                             Submitted April 18, 2019**
                              San Francisco, California

Before: FERNANDEZ, BEA, and N.R. SMITH, Circuit Judges.

      Linda Bultemeyer appeals the district court’s judgment dismissing her Fair

Credit Reporting Act (FCRA) claim, 15 U.S.C. § 1681b(f), against CenturyLink,

Inc. We have jurisdiction under 28 U.S.C. § 1291, and we reverse.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    The district court erred in concluding that Bultemeyer failed to allege a

concrete injury sufficient to satisfy Article III’s standing requirement. Section

1681b(f)(1) “protects the consumer’s substantive privacy interest” by prohibiting

third parties from “obtaining a credit report for a purpose not otherwise

authorized.” Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 490 (9th Cir.

2019). Because “every violation of § 1681b(f)(1) ‘offends the interest that the

statute protects,’” a plaintiff “has standing to vindicate her right to privacy under

the FCRA when a third-party obtains her credit report without a purpose

authorized by the statute, regardless whether the credit report is published or

otherwise used by that third-party.” Id. at 490, 493 (quoting Eichenberger v. ESPN,

Inc., 876 F.3d 979, 983–84 (9th Cir. 2017)). Therefore, Bultemeyer’s allegation

that CenturyLink obtained her credit report without the required authorization is

sufficient to confer Article III standing.

2.    We decline to exercise our discretion to grant summary judgment to either

party in this case, as “[w]e have repeatedly declined to exercise such discretion . . .

‘where . . . the final order in the case was a dismissal for lack of subject matter

jurisdiction.’” Gruver v. Lesman Fisheries Inc., 489 F.3d 978, 981 n.4 (9th Cir.

2007) (citation omitted).

      REVERSED AND REMANDED.


                                             2